IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38959

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 358
                                                )
       Plaintiff-Respondent,                    )     Filed: February 7, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JUSTIN E. CLAYBORN,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Order denying Idaho         Criminal    Rule   35   motion   for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Justin E. Clayborn was convicted of possession of methamphetamine, Idaho Code § 37-
2732(c)(1). The district court sentenced Clayborn to a unified term of six years, with a minimum
period of confinement of two years. Clayborn filed an Idaho Criminal Rule 35 motion, which
the district court denied. Clayborn appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of



                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Clayborn’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Clayborn’s
Rule 35 motion is affirmed.




                                              2